DETAILED ACTION
Claims 1-14 and 17-26 are pending in the application. Claims 15 and 16 have been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 9, filed 02/04/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-14 and 17-26 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“Imaging apparatus, comprising: 
  	a housing; 
  	imaging optics mounted in the housing and configured to form an optical image, at a focal plane within the housing, of an object outside the housing; 
  	an image sensor, comprising a matrix of detector elements, which is positioned at the focal plane in alignment with the imaging optics and which is configured to output an electronic image signal in response to optical radiation that is incident on the detector elements; 
  	at least one emitter, which is fixed within the housing and is configured to emit a test beam toward one or more reflective surfaces within the housing, which reflect the test beam toward the image sensor; and 
  	a processor, which is configured to process the electronic image signal output by the image sensor in response to the reflected test beam so as to detect a change in the alignment of the image sensor with the imaging optics, 
  	wherein the detected change comprises a shift of the optical image on the image sensor, 
  	wherein the processor is configured to initiate a corrective action upon detecting that a magnitude of the change is greater than a predefined limit, and 
  	wherein the corrective action comprises processing the electronic image signal so as to compensate for the shift.”

   	The closest prior art of record relied upon is Artonne et al (US 2008/0291318 A1) which discloses a wide angle optical system comprising an image sensor and an emitter which reflects a beam towards a mirror and the image sensor. Yu (US 2017/0324905 A1) further discloses an electronic device with camera module with the ability to correct for camera shake (i.e. alignment) and corrects/adjusts the image sensor. However, the prior art, taken alone or in combination, fails to teach wherein the detected change comprises a shift of the optical image on the image sensor, wherein the processor is configured to initiate a corrective action upon detecting that a magnitude of the change is greater than a predefined limit, and wherein the corrective action comprises processing the electronic image signal so as to compensate for the shift.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JOHN H MOREHEAD III/Examiner, Art Unit 2697               

/LIN YE/Supervisory Patent Examiner, Art Unit 2697